                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA


INTELLISYSTEM, LLC ET AL.
                                                             CIVIL ACTION
               v.
                                                             NO. 19-1359
WILLIAM B. MCHENRY, JR.


                                             ORDER


       AND NOW, this 26th day of June , 2019, upon consideration of Petitioners' Petition

to Confirm the Arbitration Award (ECF No. 1), Petitioners' Motion for Default Judgment (ECF

No. 3), which we construe as a motion for summary judgment, and all documents submitted in

support thereof, and it appearing that both matters are unopposed, and it appearing that Petitioners'
Motion is supported by the evidence and the law, it is ORDERED as follows:

       1.      Petitioners' Motion is GRANTED;

       2.      Petitioners' Petition to Confirm the Arbitration Award is GRANTED;

       3.      The arbitration award in Petitioners' favor, as corrected by Attorney Abay by letter

               dated June 10, 2019 (ECF No. 6), is CONFIRMED;

       4.      Petitioners are awarded $74,750.63 in satisfaction of the arbitration award;

       5.      Petitioners are awarded $600.00 in satisfaction of the costs expended in filing this

               Petition; and

       6.      Petitioners shall receive post-judgment interest at the rate described in 28 U.S.C. §

               1961(a) from the date of this Order on the entire judgment.

       IT IS SO ORDERED.

                                                     BY THE COURT:
